PROVOSTY, J.
The prayer of this suit is that the record of a certain act of sale from the plaintiffs in favor of defendant’s author in title to a certain tract of land be ordered to be canceled and that the plaintiffs be decreed the owners of the land. The ground of the suit is that the plaintiffs never signed or executed the deed in question ; that it is a forgery. The contrary is very conclusively proved in the record. The plaintiffs and appellants have made no appearance in this court.
Judg'ment affirmed.